Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
Filed 03/25/21   Case 21-20600   Doc 48
